Exhibit 3.b OPPORTUNITY ACQUIS CORP. (a Delaware corporation) B Y - L A W S OPPORTUNITY ACQUIS CORP. (a Delaware corporation) TABLE OF CONTENTS ARTICLE I - OFFICES Section 1.1. Registered Office. 1 Section 1.2. Other Offices. 1 ARTICLE II - MEETINGS OF STOCKHOLDERS Section 2.1. Place of Meetings. 1 Section 2.2. Annual Meetings. 1 Section 2.3. Special Meetings. 1 Section 2.4. Limitations of Special Meeting. 2 Section 2.5. Notice of Meetings. 2 Section 2.6. Stock Records. 2 Section 2.7. Quorum. 2 Section 2.8. Voting. 2 Section 2.9. Proxies. 3 Section 2.10. Action at Meeting 3 Section 2.11. Action by Consent. 3 Section 2.12. Notice of Business. 3 Section 2.13. Nomination of Directors. 4 ARTICLE III - DIRECTORS Section 3.1. General Powers. 5 Section 3.2. Number, Term, Election and Qualification. 5 Section 3.3. Classified Board. 5 Section 3.4. Vacancies. 5 Section 3.5. Place of Meetings of the Board of Directors. 5 Section 3.6. Annual Meetings. 5 Section 3.7. Regular Meetings. 5 Section 3.8. Special Meetings. 6 Section 3.9. Notice of Special Meetings. 6 Section 3.10. Quorum. 6 Section 3.11. Action Without a Meeting. 6 Section 3.12. Meetings or Participation by Telephone or Live Video Conference Calls. 6 Section 3.13. Committees of Directors. 7 Section 3.14. Committee Minutes. 7 Section 3.15. Compensation of Directors. 7 Section 3.16. Removal of Directors. 7 Section 3.17. Resignations. 7 ARTICLE IV - OFFICERS Section 4.1. Executive Officers. 7 Section 4.2. Election. 7 Section 4.3. Authorities and Duties. 8 Section 4.4. Salaries and Compensation. 8 Section 4.5. Tenure. 8 Section 4.6. Chairman of the Board. 8 Section 4.7. The President and Chief Executive Officer. 8 Section 4.8. Vice Chairman of the Board. 8 Section 4.9. The Vice Presidents and Assistant Vice Presidents. 8 Section 4.10. The Secretary and Assistant Secretaries. 8 Section 4.11. The Treasurer and Chief Financial Officer. 9 Section 4.12. The Assistant Treasurers. 9 ARTICLE V - CERTIFICATES FOR SHARES AND SHARES OF CAPITAL STOCK Section 5.1. Issuance of Stock. 9 Section 5.2. Certificates. 10 Section 5.3. Uncertificated Stock. 10 Section 5.4. Endorsement of Certificates 10 Section 5.5. Lost, Stolen or Destroyed Certificate. 10 Section 5.6. Transfer of Stock. 10 Section 5.7. Record Date. 11 Section 5.8. Registered Stockholders. 11 Section 5.9. Regulations re Transfer. 11 ARTICLE VI - GENERAL PROVISIONS Section 6.1. Dividends and Distributions. 11 Section 6.2. Dividends v. Reserves. 11 Section 6.3. Annual Statement. 11 Section 6.4. Checks. 12 Section 6.5. General and Special Bank Accounts. 12 Section 8.6. Signing of Obligations. 12 Section 6.7. Fiscal Year; Days. 12 Section 6.8. Seal. 12 Section 6.9. Evidence of Authority. 12 Section 6.10. Transactions with Interested Parties. 12 Section 6.11. Severability. 13 Section 6.12. Waiver. 13 ARTICLE VII - INDEMNIFICATION Section 7.1. Indemnification. 13 ARTICLE VIII - AMENDMENTS Section 8.1. Amendments by Stockholders. 13 Section 8.2. Amendments by Directors. 13 OPPORTUNITY ACQUIS CORP. (a Delaware corporation) * B Y - L A W S * ARTICLE I OFFICES Section 1.1. Registered Office . The registered office of Opportunity Acquis Corp. (the “ corporation ”) within the State of Delaware shall be located at the principal place of business in said State of such corporation or individual acting as the corporation’s registered agent in Delaware. Section 1.2. Other Offices . The corporation may also have offices and places of business at such other places both within and without the State of Delaware as the board of directors may from time to time determine or the business of the corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 2.1.
